DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/08/2021.
Claims 1-13 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayley et al. (US 2008/0311582) in view of Ju et al. (US 2015/0111759).
Addressing claims 1, 5, 8 and 12, Bayley discloses a method of exporting measurements from a a plurality of nanopore sensors (paragraphs [0122-0125] describe a statistical method that is conducted using data from three independent experiments which each experiment involves one nanopore sensor; therefore, three experiments include three nanopore sensors or the claimed plurality of nanopore sensors):
making a plurality of consecutive measurements of an electrical characteristic associated with the plurality nanopore sensors (paragraph [0122] and table disclose the current values, or the claimed electrical characteristic, associated with each base of the nucleotide as it traverses the nanopore sensor; the measured currents imply consecutive measurements; the electrical characteristic is associated with the plurality of nanopore sensors because the current values are measured from three experiments);
processing on the nanopore based sequencing chip the plurality of consecutive measurements of the electrical characteristic associated with the plurality of nanopore sensors (the measurement, memorization and display of the current value corresponds to the step of processing on the nanopore based sequencing chip the plurality of consecutive measurements associated with the three experiments);
determining on the nanopore based sequencing chip a summary for the plurality of consecutive measurements of the electrical characteristic by representing the plurality of consecutive measurements of the electrical characteristic with a single magnitude value (table 2 discloses the average value of the measured current associated with each base of the nucleotide that corresponds to the single magnitude value representing the plurality of consecutive measurements of each base of the nucleotide); and
exporting from the nanopore based sequencing chip to a computing device the summary of the plurality of measurements of the electrical characteristic (the data conveyed in table 2 corresponds to the summary of the plurality of measurements of the electrical characteristic; the existence of the data in table 2 implies that the summary is exported from the nanopore based sequencing chip; Bayley discloses in paragraph [0107] computing device for measuring and analyzing the data from the nanopore sensor; therefore, Bayley implicitly 
determining, using the computing device, an identity of a molecule passing through the nanopore sensors based on the exported summary of the measurement of the plurality of measurements (paragraph [0126-0127] disclose the histograms in tables 2-3, that are tabulated from a plurality of independent experiments involving a plurality of nanopore sensors, are used for analysis method to identify nucleotide based on the current level as the nucleotide passes through the nanopore sensor). 

Bayley is silent regarding a plurality of nanopore sensors on a nanopore based sequencing chip.

Ju discloses a method of analyzing a plurality of nucleotides using a plurality of nanopore sensors on a nanopore based sequencing chip [0015].  The plurality of nanopore sensors on the nanopore based sequencing chip are coupled to a computing device that is configured to individually addressing each nanopore sensor on the chip [0015].  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Bayley with the plurality of nanopore sensors on the nanopore based sequencing chip disclosed by Ju in order to simplify the method by allowing multiple independent experiments to be conducted at the same time using the plurality of nanopore sensors on the same sequencing chip.

Addressing claims 2 and 9, Bayley discloses the dwell time of the nucleotides that corresponds to the claimed time duration (Table 1 and paragraph [0127]); therefore, the limitation of claims 2 and 9 would have been obvious to one of ordinary skill in the art for the dwell time or the claimed time duration is also indicative of the particular nucleotide.

Addressing claims 3 and 10, Bayley discloses in fig. 5 the counts for each base of the nucleotide which is the result of the consecutive measurements of the current; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Bayley.

Addressing claims 4 and 11, the consecutive measurements are made for each nucleotide of the DNA molecule that corresponds to the claimed single base call event.

Addressing claim 6, Bayley discloses a method of exporting measurements of a nanopore sensor on a nanopore based sequencing chip wherein the nanopore based sequencing chip (the nanopore device) and computing device (computer in paragraph [0107]) are separate components on an integrated sequencing device (the computer and the nanopore sequencing chip are integrated to form the a device that is the equivalence to the claimed integrated sequencing device because the computer and the nanopore sequencing chip have to be integrated in order for the computer to process the measured current blockade for sequencing the molecule traversing through the nanopore).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayley et al. (US 2008/0311582) in view of Ju et al. (US 2015/0111759) as applied to claim 1-6 and 8-12 above, and further in view of Olasagasti et al. (US 2010/0035260).
Addressing claims 7 and 13, Bayley is silent regarding the limitation of current claim.

Olasagasti discloses utilizing FPGA with a nanopore device to enable automatic control and measure complexes in detection of individual DNA [0192 and 0220].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Bayley with the FPGA associated with the nanopore device as disclosed by Olasagasti in order to enable automatic control and measure complexes in detection of individual DNA (Olasagasti, [0192 and 0220]).

Response to Arguments
Applicant's arguments filed 12/08/2021 regarding the rejection of claims 1-13 have been fully considered but they are not persuasive for the following reasons:
With regard to the argument that Bayley does not disclose the limitation “a plurality of nanopore sensors on a nanopore based sequencing chip”, the argument is moot view of the teaching Ju that is cited and relied on for the first time in this Office Action as necessitated by amendment.
The Applicants further argued that “there is not teaching or suggestion in Bayley that the electrical signals generated by Bayley’s nanopore based device includes a separate sequencing chip or sequencing device that generates summary of the measurements of the electrical characteristics and a separate computing device that identifies the molecule passing through the nanopore sensor based on the exported summary of the measurements”.  The argument is not persuasive because the claim does not require a separate sequencing chip or sequencing device that generates summary of the measurements of the electrical characteristics and a separate computing device that identifies the molecule passing through the nanopore sensor based on the exported summary of the measurements.  The claim and the specification do not even recite any structure associated with the sequencing chip for generate the summary that is exported to the claimed computing device.  The claim does not exclude the computing device is used for measuring the electrical signals, tabulating such signals into the data shown in figs. 2-4 and exporting to programs in the same computing device.  
Furthermore, Bayley disclose the computing device is coupled to the nanopore sensor; therefore, the computing device is associated with the sequencing chip or sequencing device having the nanopore sensor.  The computing device is also utilized for measuring, tabulating and summarizing the data in the claimed manner.  Ju also discloses the computing device is either coupled to in close proximity to the sequencing chip for individually addressing the nanopore sensors in the sequencing chip or the computer process is comprised in the chip [0253].  Therefore, integrating the computing processor of Ju with the sequencing chip to perform the steps disclosed by Bayley would have been obvious to one of ordinary skill in the art.
For the reasons above, Examiner maintains the position that claims 1-6 and 8-12 are obvious based on the teaching of Bayley in view of Ju and further in view of Olasagasti for the rejection of claims 7 and 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/05/2022